ORDER

PER CURIAM.
Defendants, Emma A. Gegg, Sole Trustee under the Emma A. Gegg living Trust, Donald J. Flieg, David J. Flieg, and Herbert A. Flieg, Jr., d/b/a Flieg’s Garage and Implement Company, a Partnership, appeal from the trial court’s judgment establishing a prescriptive easement, an easement by implication, and an easement by necessity, in favor of plaintiffs, Paul R. Sexauer and his wife, Geralyn Sexauer.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b).